DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

Status of Claims
•	This action is in reply to the RCE filed on 01/12/2022.
•	Claims 1, 8, and 15 have been amended and are hereby entered.
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed January 12, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
The Examiner is withdrawing the 35 USC § 103 rejections due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 11-12, that the claims of the instant application are analogous to the claims at issue in Trading Technologies, the Examiner respectfully disagrees.  In Trading Technologies, the courts held the claimed subject matter is "directed to a specific improvement to the way computers operate," id., for the claimed graphical user interface method imparts a specific functionality to a trading system "directed to a specific implementation of a solution to a problem in the software arts.”  The examiner fails to see how the instant application addresses a problem unique to the software arts.  The pending claims do not describe a technical solution to a technical problem.  But rather, the pending claims are directed to solving the problem of authorizing a transaction at a fuel dispenser and sending a customer a personalized offer (see at least Pages 2 and 14-16 of the Specification).  The claims of the instant application describe an improvement to a business process i.e., authorizing a transaction at a fuel dispenser and sending a customer a personalized offer, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Applicant further argue, on page 11, that by accessing information from remote data sources, the functionality existing fuel dispenser terminals can increase, and that the claims therefore recite a specific structure and functionality that provides a technical improvement to the fuel dispenser technologies.  The argument is not persuasive.  As an initial matter, improving a fuel dispensers ability to authorize a transaction and sending a customer a personalized offer is not an improvement in the functioning of the computer itself or an improvement to any other 
Regarding Applicant’s arguments on pages 12-13, that the claims are integrated into a practical application that provides improvements to fuel dispensing technology, the Examiner respectfully disagrees.  The Applicant further argues that the claims integrate a fuel dispenser terminal with an information system to enable the ability to access and use information that is stored in a remote data source.  The argument is not persuasive.  Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the use of the judicial 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e. a network-enabled fuel dispensing system; a fuel dispenser terminal located at a first location; a first hardware processor; encrypt the service request using a public encryption key; display at least a portion of the personalized offer; output the authorization token; the remote controller located at a second location that is different from the first location, and comprising a second hardware processor; decrypt the encrypted service request using a private encryption key; re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal.  The network-enabled fuel dispensing system, fuel dispenser terminal including a first hardware processor, and remote controller comprising a second hardware processor are recited at a high level of generality and are recited as performing 
Furthermore, the Specification describes a problem and improvement to the business method at Page 2, disclosing the problem with conventional fuel dispenser terminals that are “ill-equipped to send and receive information to perform other operations.”  And, at Pages 14-16, the Specification describes information including card payment data as well personalized offer information, and operations including authorizing a customer for a purchase and to facilitate a transaction for the customer account.
Applicant further argues, on pages 12-13, that the Application explains that functionality of fuel dispensers is limited by the lack of ability to access and share information and because fuel dispensers are not network-enabled devices.  The argument is not persuasive.  The Examiner respectfully points out that conventional fuel dispenser terminals are network-enabled devices, and fuel dispenser terminals have been networked as early as at least 1989. US 4,882,779 (“Rahgten”) discloses a roadside petrol pump communicates with the high secrecy and high security, on-line verification data system through a data transmission line (see Rahgten at least at col. 13, line 1 to col. 14, line 3, and FIG. 3). US 5,842,188 (“Ramsey”) discloses a gas pump control, connected to a gas pump, that can communicate with wide area network (WAN) and local area network (LAN) (see Rasmey at least at col 5, line 53 to col. 6, line 13, and FIGs. 1 and 4).  And, US 5,980,090 (“Royal”) discloses a fuel dispenser connected to a local network (see Royal at least at col. 3, lines 22-35 and col. 4, lines 44-48, and FIGs. 2-4), and that network access is provided between the various fueling positions, dispensers, the local station server, and 
The claims are not patent eligible.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 8, and 15 are directed to a system (claim 1), a method (claim 8), and an apparatus (claim 15).  Therefore, on its face, each independent claim 1, 8, and 15 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 8, and 15 recite, in part, a system, a method, and an apparatus, of organizing human activity.  Specifically, the claimed invention is a system, a method, and an apparatus for commercial interactions of sales activities or behaviors.  Using the language of independent claim 1 to illustrate, the limitations of receive a payment card for a customer; obtain card information associated with the customer from the payment card; generate a service request comprising the card information associated with the customer; send the service request to a service processor via a remote controller; receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer identifies a product that is available in a store at the first location; receive an authorization token in response to the customer accepting the personalized offer, wherein the authorization token allows the customer to retrieve the product from the store; intercept the service request transmitted by the fuel dispenser terminal to the service processor; identify the card information associated with the customer; identify a customer profile for the customer based on the card information associated with the customer, wherein the customer profile comprises previous history for the customer; obtain inventory information for the first location identifying products currently available at the first location; identify the product available at the first location based on the previous history for the customer and the inventory information, wherein the product matches a product previously obtained by the customer in the previous history for the customer and a product that is currently available at the first location in the inventory information; generate the personalized offer identifying the product available at the first location in response to receiving the service request; send the personalized offer to the fuel dispenser terminal; determine the customer accepts the personalized offer; send the authorization token to the fuel dispenser terminal; and send the service request to the service processor are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity, specifically commercial interactions of sales activities or behaviors.  Independent claims 8 and 15 recites similar limitations.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for receiving a payment card for a customer, obtaining information associated with the customer, and generating a personalized offer for the customer, which is a commercial and legal interaction, specifically commercial interactions of sales activities or behaviors.  The mere nominal recitation of a fuel dispenser terminal comprising a first hardware processor, and a remote controller comprising a second hardware processor do not 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. For example, independent claim 1 recites a network-enabled fuel dispensing system; a fuel dispenser terminal located at a first location; a first hardware processor; encrypt the service request using a public encryption key; display at least a portion of the personalized offer; output the authorization token; the remote controller located at a second location that is different from the first location, and comprising a second hardware processor; decrypt the encrypted service request using a private encryption key; re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal.  Independent claims 8 and 15 recites similar limitations.  These limitations amount to generally linking an encrypted network communications to the abstract idea.  Generally linking the use of the abstract idea to a particular field or use (e.g., an encrypted network communications) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements are not integrated into the claims as a whole, claims 1, 8, and 15 are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application (i.e., Step 2A Prong Two), the additional elements generally link the use of the judicial exception to a particular technological environment (e.g., an encrypted network communications) and, therefore, do not add significantly more.  Generally linking the use of the judicial exception to a particular 
Dependent claims 2-7, 9-14, and 16-20 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination. Dependent claims 2-7, 9-14, and 16-20, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above. Dependent claims 2, 7, 13, 14, and 20 simply help to define the abstract idea. Furthermore, dependent claims 3-6, 9-12, 16-19 simply define the technological environment. Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea. Accordingly, claims 1-20 are patent ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,321,984 (“McCall”) discloses an integrated customer reward processing system and fuel dispensing apparatus to allow a retailer to authorize fuel to be dispensed at a discounted unit price in accordance with a customer's achievement of predefined purchasing criteria.
US 4,882,779 (“Rahgten”) discloses a roadside petrol pump communicates with the high secrecy and high security, on-line verification data system through a data transmission line.  
US 5,842,188 (“Ramsey”) discloses a gas pump control, connected to a gas pump, that can communicate with wide area network (WAN) and local area network (LAN).
US 5,980,090 (“Royal”) discloses a fuel dispenser connected to a local network, and that network access is provided between the various fueling positions, dispensers, the local station server, and any number of remote servers, which are located outside of the fuel station environment, via the Internet or similar network.
US 4,405,829 (“Rivest”) discloses a cryptographic communications system and method including a message-to-be-transferred is enciphered to ciphertext at the encoding terminal by first encoding the message… to ciphertext. The ciphertext is deciphered to the original message at the decoding terminal in a similar manner... The residue corresponds to the original encoded message.
“RSA Encryption and Diffie Hellman Key Exchange” by Mira Scarvalone, dated July 17, 2009 https://math.uchicago.edu/~may/VIGRE/VIGRE2009/REUPapers/Scarvalone.pdf  (hereinafter “Scarvalone”) discloses a key exchange that is used to exchange messages, dating back to the 1970s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.E.Z./Examiner, Art Unit 3694      


/ELDA G MILEF/Primary Examiner, Art Unit 3694